UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-1677


CHERYL DUPREE,

                  Plaintiff - Appellant,

          v.

DOLLAR GENERAL,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cv-00029-MSD-TEM)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cheryl Dupree, Appellant Pro Se. Anderson Butler Scott, FISHER
& PHILLIPS, LLP, Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cheryl   Dupree    seeks    to   appeal     the   district    court’s

order dismissing without prejudice her complaint in which she

alleged unlawful termination.            We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on April 16, 2012.        The notice of appeal was filed on May 21,

2012.   Because Dupree failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal   contentions       are   adequately       presented    in   the

materials     before    the    court     and   argument    would    not     aid   the

decisional process.

                                                                          DISMISSED




                                          2